MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Mar 22 2016, 9:27 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Gregory F. Zoeller
Kokomo, Indiana                                          Attorney General of Indiana

                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bryan Gadson,                                            March 22, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A04-1509-CR-1533
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable George A.
Appellee-Plaintiff                                       Hopkins, Judge
                                                         Trial Court Cause No.
                                                         34D04-1412-F6-170



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A04-1509-CR-1533 | March 22, 2016            Page 1 of 4
[1]   Bryan Gadson appeals his conviction for level 6 felony battery against a public

      safety official. Specifically, Gadson states that he wishes to challenge the racial

      makeup of his jury venire, the State’s “strikes” of potential jurors during voir

      dire, and the juror questionnaires. Appellant’s Br. at 4. Although his argument

      is difficult to discern, it appears that he essentially wants to make a Batson claim

      on appeal. See Addison v. State, 962 N.E.2d 1202, 1208 (Ind. 2012) (“Purposeful

      racial discrimination in selection of the venire violates a defendant’s right to

      equal protection because it denies him the protection that a trial by jury is

      intended to secure.”) (quoting Batson v. Kentucky, 476 U.S. 79, 86 (1986)).

      Gadson asserts, however, that due to the fault of the trial court, he is unable to

      submit an adequate record on appeal and therefore has been effectively denied

      his right to an appeal and must be given a new trial. We disagree, conclude that

      he has waived any claims of error, and affirm his conviction.


[2]   It has long been recognized that it is the appellant’s burden to provide us an

      adequate record to permit meaningful appellate review. Wilhoite v. State, 7

      N.E.3d 350, 354-55 (Ind. Ct. App. 2014). Although the record indicates that

      voir dire was recorded in this case, see Appellant’s App. at 44, Gadson has not

      provided us with a transcript of voir dire, which would be necessary for any

      appellate review of challenges to the selection of his jury. Gadson blames his

      failure on the trial court clerk, stating that while his notice of appeal requested

      the transcript of his jury trial, the transcript he received did not include the voir

      dire. See Ind. Appellate Rule 2(K) (“Transcript shall mean the transcript or

      transcripts of all or part of the proceedings in the trial court … that any party


      Court of Appeals of Indiana | Memorandum Decision 34A04-1509-CR-1533 | March 22, 2016   Page 2 of 4
      has designated for inclusion in the Record on Appeal and any exhibits

      associated therewith.”). Be that as it may, if Gadson received what he believed

      to be an incomplete record of proceedings, it was his obligation to request the

      trial court clerk to supplement the record. At that point, if a transcript of voir

      dire was still unavailable for some reason, Indiana Appellate Rule 31 provides,

      in part, that “[i]f no Transcript of all or part of the evidence is available, a party

      or the party’s attorney may prepare a verified statement of the evidence from

      the best available sources, which may include the party’s or the attorney’s

      recollection.” It does not appear from the record submitted to us that either

      approach was attempted.


[3]   Gadson next baldly asserts that the trial court “intentionally destroy[ed]” part

      of the record that he needs for this appeal, namely the actual “strike sheets”

      used by the parties during voir dire. Appellant’s Br. at 3. Assuming that the

      trial court did in fact dispose of these sheets, Gadson cites no authority that the

      court was required to maintain them as part of its record. Moreover, it would

      have been trial counsel’s obligation to request preservation of those sheets

      and/or to make a contemporaneous objection to the State’s juror challenges to

      make a record for our review and preserve a Batson claim of error. See Addison,

      962 N.E.2d at 1211 (citing Chambers v. State, 551 N.E.2d 1154, 1158) (Ind. Ct.

      App. 1990)). Finally, Gadson does not include the challenged juror

      questionnaires in his appendix, claiming that they “are unavailable because the

      Bailiff is on vacation and no one in the Trial Court will unlock his office so that

      copies can be made.” Appellant’s App. at 59. Again, trial counsel would have


      Court of Appeals of Indiana | Memorandum Decision 34A04-1509-CR-1533 | March 22, 2016   Page 3 of 4
      had both the opportunity and obligation to make a record and preserve error on

      this issue. The trial court is not so obliged.


[4]   We are unpersuaded by Gadson’s counsel’s bald accusations and attempts to

      shift his responsibility to provide an adequate record to others. We have little

      choice but to conclude that Gadson has wholly failed to meet his burden to

      present us with an adequate record for review and has therefore waived his

      claims of error on appeal. See Weekly v. State, 496 N.E.2d 29, 31 (Ind. 1986)

      (defendant waived Batson challenge on appeal by failing to present adequate

      record). His conviction is affirmed.


[5]   Affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 34A04-1509-CR-1533 | March 22, 2016   Page 4 of 4